Per Curiam.
This action was brought to recover on a sight draft made by defendants to the order of the plaintiffs, and drawn upon one Abraham Backer. The defense was that the payment of the draft was lost by the loches of the plaintiffs, and thereby the defendants became discharged from liability thereon. The draft being drawn in favor of residents here, and made payable here, the rights of the parties are to be governed by the laws of this state. In determining them, resort must be had to the construction to be given to the statutes of the state with reference to the time within which a draft may be presented for payment, and, if refused, thereafter protested. The court found that the plaintiffs received said draft through the mails on Friday, July 81, 1891, at 11 o’clock in the forenoon, and without presenting it to the drawee, Abraham Backer, on the same day and hour, deposited it to their credit in the Importers’ & Traders’ National Bank of New York, and returned said note to the defendants; that a messenger of said bank presented said draft to said Abraham Backer for payment on Saturday, August 1, 1891, between 10 and half-past 10 o’clock in the forenoon, and was directed to leave notice, and present again on Monday; and that said draft was presented for payment to said drawee on Monday, August 3, 1891, and payment thereof was then demanded and refused, whereupon said draft was then and there protested for nonpayment, and on the same day the usual notice of protest was mailed to defendants at Savannah, Ga.
By section 1 of chapter 289 of the Laws of 1887, every Saturday from 12 o’clock at noon until 12 at midnight is designated a half holiday; and for all purposes whatever, as regards the presenting for payment or acceptance, and protesting and giving notice of the dishonor, of bills of exchange, bank checks, and promissory notes, might after the passage of the act be treated and considered as the first day of the week, commonly called Sunday, and as public holidays or half holidays, and all such bills, checks, or notes, otherwise presentable for acceptance or payment on any of said days, shall be deemed to be payable, or to be presentable for acceptance or payment, on the secular or business day next succeeding such holiday, but in case of a half holiday shall be presentable for acceptance or payment at or before 12 o’clock noon of that day: provided, however, that for the purpose of protesting or otherwise holding liable any party to any bill of exchange, check, or promissory note which shall not have been paid before 12 o’clock noon on any such half holiday, the demand of acceptance or payment thereof may be made, and «notice of protest or dishonor thereof may be given, on the next succeeding *547secular day. We think that this case-falls within these provisions. The plaintiffs were bound to present the note for payment on the day succeeding the day on which it was received. It was presented for payment on Saturday, .and not paid, and by the provisions of the statute the plaintiffs had until the next succeeding secular or business day upon which to present a formal demand and protest, and give notice thereof to the drawer; and, this provision .having been complied with, we think the drawers were properly held. The judgment should therefore be affirmed, with costs. All concur.